Opinión concurrente emitida por el
Juez Asociado Señor Ne-grón García.
“[L]a levadura que hace crecer nuestro sistema democrá-tico es el libre intercambio y el choque pacífico de ideas. La igual oportunidad económica para diseminarlas es requisito indispensable y consustancial a ese postulado.” P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313, 327 (1980). “La regla de oro de las democracias contemporáneas radica en la convic-ción generalizada acerca de la posibilidad competitiva para la accesión al poder, sólo y únicamente cuando los más vastos sectores sociales de una comunidad comparten la creencia cierta en torno a la viabilidad de la disputa según las ‘reglas del juego’, entonces el régimen goza de la perspectiva de un consenso en grado de legitimidad, que asegura la deposición de la conjura para la inserción de las mayorías en la leal ad-versidad. Que el sentimiento de los triunfos y de las derrotas no asuma la proporción de un dato de inapelabilidad en el *364futuro, es fundamental para que la democracia permita la repetición del acto verificatorio del consenso, en el cual los derrotados de ayer puedan convertirse en los triunfadores de hoy, y donde los gananciosos del presente puedan trocarse en los perdidosos del mañana.” J.R. Vanossi, Los partidos políticos y los presupuestos de la democracia, 1980-D Rev. Jur. Arg. La Ley 1287 (1980).
Bajo este prisma —conforme anticipáramos el pasado viernes 9 de septiembre— con miras a darle virtualidad in-mediata al ideal constitucional y legislativo de igualdad en el debate político, coincidimos con la expedición del auto y re-vocación de la sentencia del Tribunal Superior, Sala de San Juan (Hon. Pedro López Oliver, Juez), que denegó el entredi-cho provisional e injunction preliminar solicitado por el Par-tido Nuevo Progresista (P.N.P.) contra el Secretario del Departamento de Transportación y Obras Públicas (T.O.P.), Ing. Darío Hernández. Como consecuencia, procede la para-lización de una serie de anuncios que recientemente ha es-tado difundiendo dicho departamento (T.O.P.) por la prensa escrita, radial y televisiva denominados “pítale a la basura”. Conjuntamente con este dictamen, por imperativo, se ha or-denado a la Comisión Estatal de Elecciones que pronta-mente determine la procedencia o no de los mismos.

h-4

Esta controversia tiene su génesis directa ante el foro judicial en virtud de dos (2) demandas de entredicho provisional, interdicto preliminar y permanente incoadas por el P.N.P. —representado por su Comisionado Electoral, Francisco González, Jr.— con el propósito de cuestionar la legali-dad e impedir que se continúen publicando ciertos anuncios con fondos públicos por dicho departamento y el Departa-*365mentó de Estado,(1) bajo la alegación básica de que los mismos no han sido previamente autorizados por la Comi-sión Estatal, según requerido por el Art. 8.001 de la Ley Electoral de Puerto Rico, según enmendada, 16 L.P.R.A. see. 3351. Bajo juramento, dicho Comisionado Electoral adujo que ante la Comisión Estatal de Elecciones “se ha opuesto y se opone a las prácticas ilegales que motivan el presente recurso”. Exhibit iy¡ pág. 6.
El mismo día de su presentación —20 de julio— la ilus-trada sala de instancia declinó ejercer su jurisdicción y de-negó el pedido al concluir que el P.N.P. debió ir primeramen-te a la Comisión Estatal de Elecciones. Ese decreto sumario, aunque paralizó todo trámite ulterior en instancia, no puso fin a la controversia. Inconforme, dos (2) días después —con premura— el P.N.P. acudió a este Foro y notificó al Depar-tamento de Transportación y Obras Públicas y al Secreta-rio de Justicia de sus alegaciones y reclamo. Ninguno de ellos compareció a oponerse dentro del término reglamenta-rio. El 18 de agosto —notificada el 23— una sala de despacho de verano integrada por el Juez Presidente Señor Pons Nú-ñez y los Jueces Asociados Señores Rebollo López y Alonso Alonso, proveyó no ha lugar al recurso. Por la importancia y recurrencia del asunto, acogimos un pedido de reconsidera-ción formulado el 29 de agosto. En justicia, cabe destacar que es en la reconsideración por vez primera que se nos se-ñala la política oficial del Gobierno cimentada en una opinión del Secretario de Justicia que oportunamente analizaremos. Se convocó a una sesión plenaria celebrada el 9 de septiem-bre y, como resultado, se instruyó a la agencia recurrida que *366compareciera. El 12 de septiembre ésta y el Secretario de Justicia presentaron su escrito.
H-( h-1
La cuestión es trascendental. La reivindicación de princi-pios constitucionales y electorales exigen nuestra más pronta intervención y completa adjudicación. “[C]on apoyo en nuestras decisiones de Otero Martínez v. Gobernador, 106 D.P.R. 552, 556 (1977), Febres v. Feijoó, 106 D.P.R. 676, 681 (1978), Pierson Muller I v. Feijoó, 106 D.P.R. 888, 851 (1978) y Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979)[,] la intervención del foro judicial no está subordinada a normas de jurisdicción primaria y agotamiento de la esfera administrativa, cuando concurren los siguientes factores: (a) existe un reclamo sustancial de que la actuación administra-tiva lesiona derechos constitucionales de una parte; (b) se puede trazar una línea y distinguir entre situaciones de in-terpretación estatutaria y constitucionales en que la compe-tencia y destreza del foro judicial es evidente, y aquellos en que se manifiesta la especialidad o pericia (expertise) acu-mulativa,[,] y (c) se puede tornar en ilusorio y académico el derecho reclamado.” (Énfasis suplido.) P.S.P. v. Srio. de Hacienda, supra, pág. 317. Sólo así hacemos realidad y refren-damos el inestimable postulado de alta moralidad en la administración de fondos públicos que inspiró el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, que dispone:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de cele-bración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes. Se exceptúan de esta dispo-sición aquellos avisos y anuncios de prensa expresamente requeridos por ley.
*367Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in--terés público, urgencia o emergencia, los cuales sólo serán permitidos previa autorización al efecto de la Comisión Esta-tal de Elecciones. (Énfasis suplido.)
Para implantar esta prohibición, el 11 de diciembre de 1987 la Comisión Estatal de Elecciones aprobó el Regla-mento de Gastos de Difusión Pública del Gobierno (Regla-mento de Gastos). En su declaración de propósitos, en lo pertinente, expone su ámbito, a saber:
. . . evitar la divulgación publicitaria indiscriminada con el propósito de exponer sus programas, proyectos, logros, reali-zaciones, proyecciones o planes del gobierno que en alguna forma coaccionen o afecten la voluntad de los electores.
Por otro lado, el gobierno[,] por el consentimiento de los gobernados, principio rector de la democracia, tiene la res-ponsabilidad de poner en conocimiento de los ciudadanos, diversos aspectos de interés público, urgencia y de emergencia con el fin de proteger su bienestar, hacer valer sus derechos y conocer sus responsabilidades, los cuales s[ó]Zo serán permi-tidos previa autorización al efecto de la Comisión en los casos pertinentes. (Énfasis suplido.) Reglamento de Gastos, supra, Sec. 1.2, págs. 1-2.
A su vez, las Secs. 2.1 y 2.2 del Reglamento de Gastos, supra, disponen que:
Sección 2.1 - SOLICITUD DE AUTORIZACION
Toda agencia que, directa o indirectamente, proyecte incu-rrir en gastos en el uso de cualquier medio de difusión para emitir cualquier información que considere de interés público, tendrá que someter previamente una solicitud de autorización ante la Comisión.
Sección 2.2 - RADICACION DE SOLICITUD DE AUTORI-ZACION
Toda solicitud de autorización deberá radicarse, en original y cinco (5) copias ante el Secretario, con no menos de quince (15) días laborables de anticipación a la fecha en que la agen-cia proyecte iniciar la emisión del anuncio. (Énfasis suplido.) Reglamento de Gastos, supra, págs. 4-5.
*368Bajo la Ley Electoral de Puerto Rico y el Reglamento de Gastos mencionados, surge diáfanamente la obligación de toda agencia de someter la solicitud de autorización para permitir la publicación con quince (15) días laborables de an-ticipación a la fecha de su proyectada publicación. La única excepción a este trámite de autorización ante la Comisión Estatal de Elecciones son los avisos autorizados expresa-mente por ley. Todos los demás necesitan autorización pre-via, salvo los de emergencia, en cuyo caso la agencia tiene que presentar una justificación ante dicho organismo que acredite las razones que mediaron para obviar el procedi-miento; ello dentro de las cuarenta y ocho (48) horas siguien-tes.
Finalmente, el Reglamento de Gastos define varios con-ceptos que, por su pertinencia, copiamos:
5. Información de interés público - Toda divulgación que afecte en forma significativa los derechos, las obligaciones, o el bienestar de la ciudadanía en general, en el ámbito de res-ponsabilidad de cada agencia del gobierno, según sus deberes y funciones y que por ser vital e indispensable se requiere que la ciudadanía advenga en conocimiento de la información pro-puesta.
7. Logros - Las metas o el éxito alcanzado por una agencia en el desempeño de sus deberes y funciones.
10. Programa - Un mandato o curso de acción a seguir por las agencias del gobierno en el desempeño de sus deberes y fun-ciones.
12. Proyecto - La identificación de propósitos definidos para ejecutar, una determinada actividad, en un plazo razonable-mente limitado.
13. Realizaciones - Las tareas o ejecutorias cumplidas o lle-vadas a cabo por una agencia en el descargo de sus deberes y funciones.
14. Urgencia o Emergencia - Situación de carácter súbito o imprevisto, ocasionada por actos del hombre o de la natura-*369leza, que requiere la inmediata divulgación de información por una agencia, según el ámbito de sus deberes y funciones, a los fines de proteger la vida, propiedad o los derechos de la ciuda-danía. Reglamento de Gastos, supra, Sec. 1.4(5), (7), (10), (12), (13) y (14), págs. 3-4.
Estas definiciones ponen de manifiesto la amplia y multidimensional cobertura que conlleva la prohibición de la ley. A tal efecto, el Reglamento de Gastos, supra, Sec. 6.1, pág. 10, dispone que “[l]a autorización para que se incurra en gastos de difusión en el período comprendido entre el 1ro. de enero y hasta el día siguiente al día de elecciones generales, consti-tuye una excepción a la prohibición de la ley, por lo que recaerá sobre la agencia el peso de la prueba para demostrar que el gasto propuesto en la solicitud no se hace con el propó-sito de exponer programas, proyectos, logros, realizaciones, proyecciones o planes”. (Énfasis suplido.)
HH I — i b-i
En P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464 (1980), dicho partido político nos argumentó que el “propó-sito obvio de esta disposición es protejer a los partidos de minoría de los efectos que la publicidad de las agencias del gobierno pueden producir a favor del partido que les con-trole”. (Énfasis suplido.) Solicitud de revisión, pág. 3. Y más adelante, con referencia al riesgo y daño de una adjudicación y autorización errónea de la Junta Revisora Electoral, con vehemencia expuso que “[u]na vez publicado el anuncio no sirve de nada la impugnación de los partidos de minoría”. (Énfasis suplido.) íd. Al reconocer la fuerza persuasiva de esos señalamientos, en nuestro voto disidente indicamos que la ley “intenta lograr los siguientes objetivos: (a) directa-mente, evitar que las agencias gubernamentales usando fondos públicos y so pretexto de exponer sus ejecutorias o planes, realicen solapadamente campaña política en favor del partido en el poder y aquellos incumbentes que aspiran nue-*370vamente a ser electos; (b) reducir las ventajas reconocidas que gozan los candidatos incumbentes —a través del acceso a los electores y público en general por medio de la televi-sión, prensa y radio— que el solo ejercicio y exposición del cargo conlleva sobre sus opositores; y (c) indirectamente, frenar los excesos y economizar al erario público y a los con-tribuyentes los gastos ordinarios de publicidad en año de elecciones”. P.P.D. v. Junta Revisora Electoral, supra, pág. 467.
Ocho (8) años después, reafirmamos sin ambigüedades la validez de esos argumentos y nuestros pronunciamientos. Es evidente que durante año eleccionario, por mandato legisla-tivo, la Ley Electoral de Puerto Rico veda de manera abso-luta —a menos que medie autorización de la Comisión Estatal de Elecciones— todo gasto de difusión pública por el Gobierno y sus agencias, excepto los “avisos y anuncios de prensa expresamente requeridos por ley”. 16 L.P.R.A. see. 3351. Los anuncios de interés público requieren igual trá-mite y, aun los de urgencia o de emergencia, exigen autoriza-ción a 'posteriori. La proscripción de gastos por propaganda política, sea directa o indirecta, es total e impermisible y no tolera excepciones. Aun cuando la Ley Electoral de Puerto Rico guardara silencio al respecto, subsistiría el principio igualitario constitucional de que los desembolsos públicos para fines de propaganda política no son lícitos ni tolerables. Ante reclamos meritorios, los tribunales tienen la facultad inherente para impedir, reivindicar y remediar infracciones a ese derecho. Después de todo, “[a]l presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. Históricamente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr paridad económica entre los partidos políticos y los candidatos”. Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984); P.S.P. v. Srio. de Hacienda, supra.
*371La doctrina constitucional vigente reconoce, como obje-tivos legítimos consustanciales al proceso democrático, la fa-cultad de imponer limitaciones tendentes a evitar la competencia injusta, la desigualdad económica y las ventajas en el proceso electoral. En P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 750-751 (1976), al profundizar sobre el axioma de igualdad electoral que impregna la Constitución, reconocimos:
Ante los adelantos técnicos de comunicación rápida, directa y masiva, el libre intercambio y la fluidez de ideas y la discu-sión en torno a los asuntos públicos y las eualificaciones de los candidatos, dependen en gran medida de la capacidad econó-mica de éstos y los partidos políticos. El mensaje personal de antaño en las lides electorales puertorriqueñas es hoy la ex-cepción, descansándose cada vez más en los medios electró-nicos de difusión moderna. . . .
De gran significación al caso que nos ocupa es el siguiente pensamiento plasmado en el Informe de la Carta de Derechos de la Convención Constituyente: “El más amplio reconoci-miento del derecho a diferir y ser, no obstante, tratado con igualdad y protegido en esa diferencia por el poder público, es uno de los rasgos definidores de la democracia liberal. De esta disposición suya a convivir con el opositor y darle plena oportunidad para que en el debate político cambie de crítico en dirigente cuando gane la confianza electoral, deriva buena parte de su fuerza creadora y renovadora. Es éste el único régimen que se complace en el vigor fecundante de las dife-rencias mantenidas en el nardo de una lealtad básica a los principios y ala metodología de la democracia”. (Énfasis su-plido y en el original.)
En este sentido es claramente errónea y de poco valor persuasivo la opinión del Secretario de Justicia Interino, Lie. Guillermo Mojica Maldonado, emitida el 27 de junio de 1988 a ruego de la Secretaria de Estado, Hon. Sila M. Calderón, interpretando el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, que nos ocupa. La misma concluye que, salvo los anuncios de carácter proselitista, los demás “pueden ser pu-*372blicados por las agendas concernidas sin necesidad de obte-ner la autorización de la Comisión Estatal de Elecciones”. Apéndice 7, pág. 019. Esa opinión, reafirmada el 15 de agosto de 1988 por el Secretario de Justicia, Lie. Héctor Rivera Cruz —como “política pública de esta Administración”— es contraria e irreconciliable con el historial legislativo, el espí-ritu y el texto de la ley. Tiene el efecto negativo de circunva-lar el cauce administrativo y autorizar anuncios guberna-mentales en año de elecciones generales sin que la Comisión Estatal de Elecciones pase juicio sobre su carácter. No sólo anula la prohibición, sino que se apuntala en el razonamiento circular equivocado de que únicamente es menester requerir permiso a la Comisión Estatal de Elecciones cuando los pro-pios secretarios o jefes de agencia delE.L.A. hagan su peculiar y conveniente interpretación sobre el contenido de los anuncios respecto a logros, proyecciones, programas o planes.
Así implantada, se ha privado a la Comisión Estatal de Elecciones de la facultad y función de determinar si el anun-cio cae o no dentro de las excepciones del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, o es uno prohibido de ma-nera absoluta. Lamentablemente esa interpretación derrota y choca con los encomiables objetivos de moralidad y sana administración pública que el legislador previo. Para todos los fines prácticos, en el ámbito constitucional y electoral dicha opinión, aceptada por todo el actual Gobierno, ha cam-biado las reglas de juego y sienta un peligroso precedente. En lugar de propiciar y fortalecer el cumplimiento de la ley, promueve su inobservancia y debilita nuestra democracia. Deja en manos exclusivas de las agencias la procedencia y licitud de determinar los gastos con fondos públicos en mate-ria publicitaria. Por tal razón, sin vacilaciones, debe quedar sin efecto. Cuando la letra de un estatuto es clara, no hay necesidad alguna de acudir al historial legislativo bajo el pre-texto de cumplir su espíritu y estar en condiciones de inter-*373pretarlo. Meléndez Ortiz v. Valdejully, 120 D.P.R. 1 (1987); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 156-157 (1980). Como secuela, la primera obligación del jurispru-dente es examinar el texto para apreciar si su sentido es claro. En esa tarea, no es posible atribuirle al legislador mó-viles que no expresó o absurdos contrarios a la técnica que deliberadamente utilizó. Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988). En el mismo espíritu, en buena hermenéutica, toda excepción en un estatuto debe interpretarse restrictivamente. Banco Central y Economías v. Registrador, 111 D.P.R. 773 (1981).
Bajo este enfoque, repetimos, la prohibición estatutaria es tajante y absoluta en cuanto a materia de propaganda po-lítica —sea clara, indirecta, sutil, disimulada o sofisticada— y relativa en cuanto a materia no proselitista. En cuales-quiera de las alternativas apuntadas, siempre hay que acudir a la Comisión Estatal de Elecciones para el correspondiente permiso. El funcionario que injustificadamente omita ese trámite, incurre en una crasa violación a la ley, se expone a responsabilidad personal —por autorizar pago ilegal— y a ser encauzado y sancionado penalmente con reclusión no mayor de tres (3) meses o multa máxima de $300, o ambas penas a discreción del tribunal correspondiente. 3 L.P.R.A. see. 283h(g); Art. 8.005 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3355; Reglamento de Gastos, supra, Sec. 9.5, pág. 14.
Para velar el estricto cumplimiento de la ley, la See. 7.1(A) del Reglamento de Gastos, supra, pág. 11, fija un pro-cedimiento de intervención discrecional — “podrá”, expresa su lenguaje— de investigación e información a ser suminis-trado por las agencias en cuanto a anuncios que se difunden sin o con la autorización, y establece un requerimiento de comparecencia. La agencia así citada deberá comparecer ante la Comisión Estatal de Elecciones o sus oficiales exami-nadores y brindar la información requerida. Estos oficiales *374evaluarán toda solicitud de autorización y rendirán un in-forme dentro de los cinco (5) días siguientes a su presenta-ción. A los tres (3) días siguientes, la Comisión Estatal de Elecciones actuará.
Como veremos, las gestiones del recurrente P.N.P. ante dicho organismo, por las posiciones coincidentes de distintos funcionarios gubernamentales en virtud de una política ofi-cial preestablecida y trámites habidos, son de insatisfactoria demora. El resultado neto es que al día de hoy, desde hace varias semanas, sin autorización legal, continúan sin control y agotándose los fondos públicos en esos anuncios.
>
Contra este trasfondo evaluamos el recurso. El foro de instancia, al dictar sentencia, tomó como cierta la alegación en la demanda jurada de que el Departamento de Transpor-tación y Obras Públicas no cumplió con su obligación de pre-sentar una solicitud de autorización con quince (15) días de anticipación. En otras palabras, hasta el presente los anun-cios no han sido autorizados por la Comisión Estatal de Elec-ciones. Para fines decisorios seguimos igual enfoque, incluyendo la alegación expositiva de “[q]ue de mantenerle] la publicación en prensa, radio y televisión de los anuncios a que hemos hecho referencia sin la previa autorización de la Comisión Estatal de Elecciones, se estaría causando un daño irreparable al Partido Nuevo Progresista, al no estar éste en igualdad de condiciones en cuanto a publicidad se refiere conforme a la intención del legislador, al aprobar las disposi-ciones legales antes mencionadas”. Exhibit PV( pág. 8.
Durante todo el trámite apelativo iniciado el 22 de julio de 1988, el Departamento de Transportación y Obras Pú-blicas no compareció a este Foro a oponerse al recurso. Úni-camente lo hizo en atención a una resolución del tribunal de 9 de septiembre. Su comparecencia, en vez de lograr superar, aclara la dimensión e importancia del recurso yen definitiva, *375comprueba la ilegalidad del proceder de la agencia. Intere-santemente, el Departamento de Transportación y Obras Públicas, requerido por la Comisión Estatal de Elecciones de que se expresara sobre la publicación de sus anuncios, el 29 de julio —hace mes y medio— pidió que la Comisión Esta-tal de Elecciones aplazara su comparecencia “hasta tanto el Hon. Tribunal Supremo de Puerto Rico [tuviera] la oportuni-dad de atender y disponer adecuadamente” de este recurso. Apéndice 3, pág. 007. Hoy, después de transcurrido tanto tiempo —a escasos cincuenta y cinco (55) días de las elec-ciones— nos pide que nos abstengamos de decidir y, simple-mente, sin interdicto ni cualificación alguna, devolvamos el asunto a la Comisión Estatal de Elecciones.
No podemos acceder. Desde hace varios días hemos insis-tido que el tiempo apremia. De su faz, estamos ante una fla-grante violación de la Ley Electoral de Puerto Rico que por diversas vicisitudes procesales, tardanzas insuperables, am-bivalencias y posiciones contradictorias no ha sido expedita-mente atendida en el organismo administrativo. Pocas veces se nos ha planteado un caso tan claro que amerite urgente-mente apartarse del curso administrativo. Expongamos los múltiples fundamentos que justifican nuestro injunction.
Primero, como único curso procesal remedial por el ca-rácter diario, repetitivo, continuo y recurrente del acto ilegal y daño irreparable. Después de todo, aunque es argüible que la ilegalidad de los anuncios, per se, es causa suficiente para no autorizar el. desembolso, y que el Secretario de Hacienda o funcionario de la agencia no viene obligado a pagar por los mismos, no podemos olvidar la vigencia del argumento del Partido Popular Democrático (P.P.D.) antes citado, de que “[u]na vez publicado el anuncio no sirve de nada la impugna-ción de los partidos de minoría”. Solicitud de revisión, supra, pág. 3. No hay forma cabal de neutralizar los posibles efec-tos publicitarios adversos partidistas de anuncios pagados con fondos públicos de ostensible ilegalidad. Como corola-*376rio, la labor clásica de diseñar judicialmente un resarci-miento pecuniario por los daños experimentados a los par-tidos minoritarios políticos de oposición y sus electores es que, aunque posible, puede resultar tardía, compleja y de difícil cuantificación.(2)
Segundo, ciertamente la petición del P.N.P., enmarcada dentro de los parámetros establecidos por la Regla 57.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y los Arts. 677 y 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. secs. 3523 y 3524, respectivamente, hacían procedente la solicitud de entredicho provisional y de interdicto preliminar. La misma establecía la existencia de un reclamo cimentado en la violación patente e inminente de un derecho de rango consti-tucional y estatutario —igualdad económica en el debate pú-blico político-partidista— cuya intensidad justificaba su expedición. García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Otero Martínez v. Gobernador, supra; A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975).
Tercero, aunque en justicia cabe aclarar que al ilustrado foro de instancia no se le produjo el señalamiento en torno a la opinión e interpretación del Secretario de Justicia y su efecto derogatorio del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, no obstante, al fundamentar su dicta-men sumario en las Secs. 8.1 y 8.2 del Reglamento de Gastos, supra, pág. 12, (3) pasó por alto que las circunstancias ex-*377puestas en la petición eran suficientes y justificaban des-viarse del cauce administrativo. El P.N.P. y su Comisionado Electoral adujeron que ante la Comisión Estatal de Elec-ciones éste se había opuesto a esas prácticas ilegales y, como daño, a la desventaja inmediata que conllevaban los anuncios respecto a sus adversarios políticos, en tanto el Gobierno y las agencias —controlados por el P.P.D.— alegadamente es-taban incurriendo en gastos públicos con fines propagan-distas. Aunque incompleto, emergía de ese modo, trágica-mente, el rostro de la figura patológica de la partidocracia como anatema de una verdadera democracia.
Cuarto, desde el punto de vista jurisprudencial y de los principios que la informan, la doctrina de agotamiento de remedios administrativos o de jurisdicción primaria no era impedimento para que el tribunal de instancia atendiera los legítimos reclamos del P.N.P. Las gestiones infructuosas de su Comisionado Electoral ante la Comisión Estatal de Elec-ciones y las posiciones en contrario de los funcionarios de las agencias, siguiendo la política oficial expuesta en la opinión del Secretario de Justicia, justificaban la intervención directa judicial.
Quinto, la importancia de una pronta adjudicación no era ni es susceptible de minimizarse bajo la tesis de agotamiento *378de remedios que encontró eco en la ilustrada sala sentencia-dora. Tampoco enervaba esa intervención el que algunas ale-gaciones no fueran un modelo perfecto de redacción forense. La clara violación legal por el Departamento de Transporta-ción y Obras Públicas, y la sustancia del reclamo del P.N.P. en la órbita electoral-constitucional, rebasaba ese tipo de ra-zonamiento. Desde este estrado apelativo rechazamos igual técnica dispositiva. El carácter del pleito —de consecuencias y móviles políticos— no desvirtúa, sino que fortalece la natu-raleza eminentemente justiciable de la controversia y de la cualidad jurídica de los remedios invocados, a saber, la ilega-lidad en el uso de los fondos públicos y la desigualdad creada entre los partidos políticos de oposición. P.S.P. v. Srio. de Hacienda, supra; P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 770-771 (1983).
y
No comprendemos, pues, cómo todavía pueda argumen-tarse la necesidad de una intervención original o primaria de la Comisión Estatal de Elecciones cuando el sustrato de la causa de acción esgrimida era y es la ilegalidad de un acto y su impacto constitucional, agravado por la interpretación original y subsiguiente del Secretario de Justicia.
La futilidad de ese trámite administrativo es evidente. En primer lugar, fue el propio Secretario de Transportación y Obras Públicas quien, desde el 29 de julio de 1988, curiosa-mente le solicitó a la Comisión Estatal de Elecciones que no dilucidara la legalidad del anuncio en controversia para po-der contar “con el beneficio del dictamen, si alguno, que pu[diera] recaer” por este Tribunal en el recurso. Apéndice 3, pág. 007. ¿De qué se queja? ¿Cómo pedirnos ahora todo lo contrario? Segundo, pendiente la reconsideración de este re-*379curso, desde el 15 de agosto de 1988 el Secretario de Justicia, Lie. Héctor Rivera Cruz, les había comunicado a los comisio-nados electorales del P.N.P. y del Partido Independentista Puertorriqueño (P.I.P.) —por vía de contestación a una carta de 4 de agosto del Presidente de la Comisión Estatal de Elecciones, Lie. Marcos A. Rodríguez Estrada— su postura ñnal de que no era necesaria la previa autorización del anun-cio, según antes indicado, y que ello representaba la política pública definitiva del Gobierno actual. De este modo reite-raba como correcta su interpretación y quedaba trabada, sin ambajes, una controversia de exclusiva naturaleza jurídica.
Ya el 27 de agosto de 1988 el recurrente P.N.P., a través de su Comisionado Electoral, Lie. Francisco González, Jr., exponía nuevamente su oposición a esa interpretación y se quejaba en la Comisión Estatal de Elecciones contra el de-sembolso así de fondos públicos. ¿Cómo insistir seriamente en esta etapa que deneguemos el injunction y remitamos la cuestión al cauce administrativo plagado de vaivenes dilato-rios?
Más aún, el propio Secretario de Justicia, en su aludida opinión de 15 de agosto —hace más de un (1) mes— recono-ció y admitió el carácter estrictamente justiciable de la cuestión. En la misma, in fine, consignó: “Entendemos que esta es la interpretación correcta del referido Artículo de la Ley Electoral. Naturalmente, esta Administración acataría fielmente cualquier otra interpretación que los tribunales le impriman al referido Artículo, de surgir un procedimiento que resulte en una adjudicación del asunto por poder judicial.” (Énfasis suplido.) Apéndice 10, pág. 026. Ante esta po-sición oficial, ¿qué acuerdo podría resultar en la Comisión Estatal de Elecciones? El acuerdo final de dicho organismo, ¿no estaría predestinado a ser revisado por los tribunales? ¿Por qué se persevera en posponerla? La interpretación de las leyes es función clásica, de excelencia, que compete a los tribunales. Es obvio que la interpretación definitiva del al-*380cance de la opinión del Secretario de Justicia era y es mate-ria judicial que trascendía la destreza de la Comisión Estatal de Elecciones como organismo administrativo. Ya lo recono-ció el propio Secretario de Justicia; ¿por qué negar esa reali-dad ahora? Recuérdese que cada día de demora representa un aumento acumulado de gastos de fondos públicos por anuncios de su faz ilegales y un daño irreparable al P.N.P. y a sus electores. Es urgente y apremiante, pues, una decisión judicial al respecto.
Lo expuesto nos mueve, en buena metodología adjudica-tiva, que antepongamos lo sustantivo sobre lo adjetival. Evi-tamos confundirnos y caer —al decir de Calamandrei— en el pecado grave de “haber separado el proceso de su finalidad social; haber estudiado el proceso como un territorio ce-rrado, como un mundo por sí mismo, haber pensado que se podía crear en torno al mismo una especie de soberbio aisla-miento separándolo cada vez de manera más profunda de •todos los vínculos con el derecho sustancial, de todos los con-tactos con los problemas de sustancia; de la justicia, en suma.... A todos nosotros, los abogados [y Jueces] nos ocu-rre frecuentemente, y en esta última década nos ha ocurrido acaso más a menudo que antes, tener que admirar ciertas sentencias que son verdaderos monumentos de doctrina jurí-dica, sin poder ahogar, sin embargo, en nosotros, al final de su lectura, una sensación de descontento y desagrado, de la cual surge una secreta pregunta que no encuentra contesta-ción en aquel despliegue de erudita dialéctica”. Citado en C.R. Sanz, Sobre el derecho y el proceso, 1983-B Rev. Jur. Arg. La Ley 875, 883 esc. 71 (1983).
<1
Para el P.N.P. —como representantes de una colectividad ciudadana con interés genuino en impugnar los anuncios— la omisión y acción gubernamental cuestionadas se planificaron de antemano y proyectaron como hechos consumados, inves-*381tidos con el sello de regularidad jurídica y el respaldo oficial que conlleva, en principio, toda actuación administrativa. Máxime a la luz de la errónea opinión del Secretario de Justi-cia —rubricada por la Secretaria de Estado— quien, al tenor de la misma, publicó sin permiso de la Comisión Estatal de Elecciones un anuncio sobre una actividad que se celebró el pasado 4 de julio en conmemoración de la independencia de Estados Unidos, y el 21 de julio dirigió un memorando a los “Secretarios de Departamentos, Jefes de Agencias y Direc-tores Ejecutivos de Corporaciones Públicas” que, en lo per-tinente, instruía:
El Artículo 8.001 de la Ley Electoral de Puerto Rico no constituye, pues, una prohibición absoluta a la publicación de anuncios y avisos gubernamentales. Interpretado en su justa perspectiva, éste sólo limita los anuncios que claramente van dirigidos a exponer logros, programas, proyectos, realiza-ciones, proyecciones o planes. Otros anuncios que no tengan como objetivo los antes mencionados no están, por lo tanto, cubiertos por dicha prohibición y consecuentemente pueden ser publicados por las agencias sin estar sujetos a la previa autorización de la Comisión Estatal de Elecciones.
Recabo de cada uno de ustedes la más decidida atención al presente asunto, a fin de uniformar el procedimiento a seguir en la publicación de información gubernamental legítima. (Énfasis suplido.) Apéndice 6, pág. 016.
Ese enfoque e interpretación irrazonables y restrictivas del ámbito operacional del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, se agrava y cobra proporciones de crisis de ilegalidad, pues bajo esa dilatada interpretación y endoso oficial la inobservancia de la Ley Electoral de Puerto Rico ha tenido el potencial de extenderse ilimitadamente a todo el andamiaje gubernamental. A tono con la misma, si una co-municación pública no conlleva gastos en la adquisición de tiempo y espacio en medios de difusión comercial, no existe prohibición legal a su divulgación. Ello ha sido acogido por *382todas las agendas gubernamentales, incluso la influyente Oficina de Comunicaciones de la Oficina del Gobernador. Así se desprende de la comparecencia de esa oficina a la Comi-sión Estatal de Elecciones el 30 de abril de 1988, esto es, mucho antes de la opinión del Secretario de Justicia de 27 de junio. Allí se sostiene que el Boletín de la Gobernación deno-minado “Conversando con el Pueblo”, está exento de la prohibición legal, pues “constituye un programá regular de gobierno que se realiza como parte de las funciones de dicha Oficina [de Comunicaciones de la Oficina del Gobernador], sobre una base 'permanente, razón por la cual no se puede considerar como un ‘anuncio para fines de campaña polí-tica’ (Énfasis suplido.) Apéndice 5, pág. 013. Se intenta exi-mir del mandato de ley dicho boletín al aducir que “es una publicación de circulación limitada y de carácter objetivo”. (Énfasis suplido.) íd, pág. 014. Se dice que “[s]e publica pe-riódicamente y en él se incluye información de incuestiona-ble interés público. Por ser una publicación de naturaleza oficial, queda excluida cualquier consideración de tipo co-mercial”. (Énfasis suplido.) íd. Para ello, se dice que medios de difusión “evidentemente se refiere a medios de difusión comerciales, pues son éstos y no otros los que admiten ‘com-pra de tiempo y espacio’ para divulgación pública”. (Énfasis en el original.) íd., pág. 013. Y por último se argumenta: “Más importante aún, la Oficina de Comunicaciones de la Oficina del Gobernador no incurre en gastos para la compra de tiempo y espacio en los medios de difusión pública al preparar y circular dicho Boletín de la Gobernación, pues como se ha señalado anteriormente, dicha publicación la pre-para la propia Oficina de Comunicaciones y no representa bajo ningún concepto compra de tiempo y espacio en los me-dios de difusión comerciales.” (Énfasis en el original.) íd., pág. 014.
De difícil juridicidad es ese razonamiento que, en esencia, anticipa y coincide con la opinión subsiguiente del Secretario de Justicia. El que una publicación se haya venido realizando *383antes del período de veda del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y esté sufragada regularmente, ¿des-virtúa su carácter de anuncio?; ¿pierde su calidad de gastos con fondos públicos que al Boletín de la Gobernación se le caracterice de “naturaleza oficial y continua”?; ¿establece, honestamente, alguna diferencia que lo prepare la propia Oficina de Comunicaciones y no una agencia de publicidad privada? En su origen, ¿de dónde provienen tales fondos? Estas interrogantes quedan contestadas al confrontarnos con la innegable realidad de que es la sustancia y no la apa-riencia lo crucial y determinante; esto es, que la fuente ver-dadera son los fondos provenientes del erario público.
En todo esto hay un eufemismo impermisible. Nada hay en la Constitución, en la Ley Electoral de Puerto Rico y en su historial en qué apoyar semejante proposición. Todo lo contrario —sin límite de tiempo— con referencia a toda pro-piedad mueble e inmueble gubernamental, por interacción recíproca, los Arts. 3.011 y 3.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. secs. 3108c y 3108d, respectiva-mente, proscriben su uso “a los fines de hacer campaña polí-tica a favor o en contra de cualquier partido político o candidato”, y la concesión a tales efectos de cualesquiera pri-vilegios especiales. De manera expresa, el Art. 3.012 de la Ley Electoral de Puerto Rico, supra, consagra el principio constitucional igualitario de que “[t]odos los partidos polí-ticos y candidatos y grupos independientes tendrán el mismo acceso y oportunidad[es] . . .”.
En resumen, el uso de fondos públicos para fines de propaganda partidista está prohibido, aun cuando el Gobierno prescinda de los medios de difusión comercial pública del país o de agencias de publicidad privadas.(4) La interpreta-*384ción oficial endosada por el Secretario de Justicia, la Secre-taria de Estado y la Oficina de Comunicaciones de la Oficina del Gobernador no puede prevalecer, pues atenta contra el texto y subvierte el espíritu del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y de la Constitución. En el crisol prístino legislativo su alcance fue concebido diáfanamente:
Finalmente, se proh[í]be a las agencias gubernamentales anunciarse. Se les limita a publicar solamente aquello reque-rido por ley durante el año de elecciones, y solamente en caso de emergencia, se podrá publicar otro tipo de anuncio, pero sólo con permiso del Tribunal Electoral. ... Se proh[í]be además, que el gobierno use fondos públicos a través de sus agencias para hacer campaña política, efectivo el primero de enero en el año de elecciones. Todas estas disposiciones tien-den a liberar a los partidos de la influencia indeseable de los grandes intereses económicos. (Énfasis suplido.) Diario de Sesiones de la Asamblea Legislativa 154, 188 (1974).
“Gobernar no es mandar, es dirigir sobre las bases jurí-dicas que el Estado reconoce como sostén de sus institu-ciones políticas.” (Énfasis en el original.) J.C. Luqui, El Orden Jurídico-Politico y los Abogados, 1985-E Rev. Jur. Arg. La Ley 751, 754 (1985). Así comprendido, en el orden lógico de las cosas y a la luz del esquema estatutario rese-ñado, correspondía al demandado Departamento de Trans-portación y Obras Públicas acatar la Ley Electoral de Puerto Rico e ir primero a la Comisión Estatal de Elecciones con el fin de obtener la aprobación correspondiente. La sen-tencia del tribunal de instancia invierte el mandato legal. Pa-radójicamente, fue dicho departamento quien incurrió en una preterición del adecuado cauce legal y asumió dúctiles posiciones fluctuantes. En estas circunstancias no debemos *385ni podemos procesalmente penalizar al peticionario P.N.P. por haber tocado, sin más rodeos, las puertas del Poder Judicial en una situación donde, según indicado, la infracción legal era evidente, el daño constitucional estimablemente continuo, inminente, sustancial e irreparable, y el trámite administrativo lentamente incierto y avasallador. Hacerlo constituiría simplemente una injusticia.
Aun aceptando —para efectos del análisis— la proceden-cia de la doctrina invocada, en “el balance de conveniencias . . . [se] justificaba] una desviación” de la norma que acon-seja la autolimitación judicial en estos casos. Rivera v. E.L.A., 121 D.P.R. 582, 596 (1988). “La idea de equilibrio, de equiparación situacional o, si se prefiere, de equivalencia de posibilidades de acción humana constituye una base indes-plazable para la configuración de la noción de Justicia.” J.C. Smith, Fundamentos de la relatividad de la justicia, 1983-B Rev. Jur. Arg. La Ley 1010 (1983). Cualquier renuen-cia de este Tribunal a intervenir y a adjudicar cabal y expedi-tamente el recurso, tornaría en ilusoria toda la “lógica y justicia de esta medida correctiva [que] radica en ... la pre-misa [de] . . . que un anuncio no autorizado representa una propaganda político-partidista en favor del partido político . . .”. P.P.D. v. Junta Revisora Electoral, supra, pág. 472. “[E]l instinto jurídico es siempre una guía rectora subcons-ciente, que va cumpliendo con su irremisible función de lega-lidad .. ..” Janer Vilá v. Tribunal Superior, 90 D.P.R. 281, 302 (1964).
VII
El derecho es vivo y toma cuerpo de la dinámica del en-tretejido social. Tomamos conocimiento judicial de que re-cientemente, a pocas semanas de las elecciones, diversas agencias han comenzado a publicar anuncios masivos —a tí-tulo de información de interés general— de ostensible ta-maño y mensaje elaborado. El incremento en anuncios es *386notable y coincide con la plena campaña partidista. En su moción de reconsideración, el P.N.P. nos dice que “[l]a firma que prepara los mismos para el gobierno, es la misma que llevó a cabo la campaña política del Partido Popular Demo-crático en el 1984, hoy partido de gobierno, Badillo Compton, hoy Badillo, Saatchi y Saatchi Advertising”. Moción de re-consideración, pág. 2. Indica lo siguiente:
No es hasta este momento que el gobierno decide llevar a cabo, en forma masiva, una campaña de orientación o educa-ción general sobre asuntos tales como la limpieza, la basura, la nueva flota de las navieras de Puerto Rico y otros.
... El contenido de los anuncios es claramente publicitario en favor de las agencias del Estado Libre Asociado. El men-saje de los mismos crea en la mente del elector o lector, una impresión de un gobierno preocupado por el pueblo y en mar-cha hacia la solución de los problemas públicos. Los anuncios referidos aunque en forma indirecta, sutil, disimulada o sofis-ticada, claramente van dirigidos a presentar los logros del go-bierno actual, y entre sus logros la propia realización de una campaña pública de orientación ciudadana”. Moción de recon-sideración, pág. 2.
Y continúa exponiéndonos:
El anuncio de “Pítale a la Basura” contiene el siguiente mensaje:
“Hay gente que les importa un pito ensuciar a Puerto Rico. Si ya est[á]s cansado de que se salgan con la suya, ahora puedes hacer algo - ¡Pítales! Para que sepan que a la mayoría de nosotros sí nos importa la limpieza de Puerto Rico, consigue tu pito y ¡pítale a la basura!
PITALE A LA BASURA, BRIGADAS DE EMBELLE-CIMIENTO Y ORNATO TOP”. (Subrayado Nuestro)
El mensaje del anuncio antes indicado claramente lleva al lector o elector, la idea de que se ha creado por el gobierno actual, que es “la mayoría”, unas brigadas de embellecimiento y ornato en el Departamento de Transportación y Obras Pú-blicas (TOP), que sí les importa la limpieza de Puerto Rico. Claramente el mensaje es de logros del gobierno y a su vez expone el programa del mismo encaminado al ornato, al embe-*387llecimiento y limpieza. Cabe inclusive preguntarnos, si el mensaje de un gobierno que se preocupa por la limpieza, y que quiere terminar con la basura, no transmite además sicológi-camente, la idea al lector de que se trata no sólo de limpieza física sino de un gobierno limpio, y una sociedad libre de ba-sura o corrupción.
. . . Los anuncios de las Navieras de Puerto Rico, merecen especial reconocimiento. Se asemejan a los de las líneas áreas, [sic] internacionales y llevan el siguiente mensaje “Aquí está la nueva flota de Navieras en nuestro Puerto de San Juan.” No se necesita un análisis demasiado profundo para perca-tarse de que el mensaje transmite la idea de que el gobierno actual o la actual administración ha tra[í]do una nueva flota, y por lo tanto el mismo merece patrocinio. En adición el men-saje indica claramente que las Navieras de Puerto Rico se proponen continuar “Adelante a toda máquina”. Lo anterior es una expresión del programa u objetivos de dicha empresa.
... Lo más significativo de todo este asunto es que en dicha gestión, a menos de ochenta días de las Elecciones Generales, parecen estar muy ocupados, la Secretaria de Estado, el Se-cretario de Justicia, el Secretario de Transportación y Obras Públicas y todos los Secretarios de Departamentos y Jefes de Agencias del Estado Libre Asociado de Puerto Rico (E.L.A.). En otras palabras que se trata aparentemente de toda una acción coordinada y orquestada desde el propio Departa-mento de Estado, en el objetivo de anunciar al gobierno, sus logros, sus programas y su preocupación por el Pueblo, todo ello, enfatizamos, a menos de ochenta días de las Elecciones Generales de 1988. (Enfasis en el original.) Moción de reconsi-deración, págs. 2-3.
VIII
No nos corresponde en esta etapa pronunciarnos res-pecto a estos planteamientos y su corrección. Conforme nuestro mandato, la Comisión Estatal de Elecciones deberá evaluarlos y resolverlos en sus méritos. Sin prejuzgarlos, merecen las siguientes reflexiones preliminares. En el des-cargo de su encomienda, dicho organismo tendrá presente que la premisa mayor en la que descansa la prohibición del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y *388animó a la Asamblea Legislativa es la naturaleza voluble de la opinión pública que, si bien difícil de predecir, es sugestio-nable. Su texto original fue una reacción a una época en que masivamente hubo intentos gubernamentales en año de elec-ciones para manipular el pensamiento de los electores en be-neficio de los incumbentes, al utilizar los fondos públicos provenientes de todos los ciudadanos y electores del país.
El estatuto admite esa realidad viva y la fuerza creciente en la formación y manipulación de la opinión pública por los llamados medios de comunicación social: prensa, radio, tele-visión, etc. Véanse: W. Overbeck y R.D. Pullen, Mayor Principies of Media Law, 2da ed., Nueva York, Ed. Holt, Rinehart y Winston, 1985; D.E. Casper, Media and the Formation of Public Opinion: A Checklist, 1975-198k, Illinois, Vance Bibliographies, 1985; D.A. Graber, Mass Media and American Politics, 2da ed., Washington D.C., Ed. Congressional Quarterly, 1984. “Como bien ha señalado Alf Ross, la propaganda apunta directamente a los instintos, estando probado que la sugestión emotiva, obedeciendo a normas de psicología colectiva, es mucho más eficaz que las apelaciones subjetivas a la razón ([op. cih], p[ág]. 32). Por efecto de la propaganda, se puede cambiar la expresión de una voluntad popular ‘verdadera’ por otra voluntad popular ‘sintética’ (DQdem, p[ág]. 32), y frente a este riesgo, que es de tanta peligrosidad para la democracia, estima Ross que la mejor salvaguardia está en ‘inmunizar a la población contra la propaganda, es decir, desarrollar en ella un sentido crítico que constituya la mejor inmunización contra la infección espiri-tual inducida por la sugestión propagandista’ ([í]dem, p[ág]. 32).” Vanossi, supra, págs. 1287-1288.
Las agencias de publicidad cuentan con expertos conoce-dores de la conducta humana. Ideas, imágenes, detalles vi-suales y gráficos aparentemente insignificantes pueden esconder solapadamente un mensaje político. Por lo tanto, no *389podemos abstraemos de los adelantos de la industria de las comunicaciones y del desarrollo de complejas técnicas para encubrir mensajes. Así, podría sustituir la burda y repu-diada práctica de la compra del voto por una refinada fór-mula que penetra el inconsciente del elector. De esta manera, un ingenioso anuncio radial o televisivo puede ser una fina argucia para encubrir un mensaje político-parti-dista. La Comisión Estatal de Elecciones y los tribunales tienen que estar vigilantes a lo que podrían ser novedosas formas de infringir la Ley Electoral de Puerto Rico.(5)
A modo de epílogo, reproducimos el . siguiente pensa-miento: “Todo el que se dice defensor de la Constitución o de una forma de gobierno y hace lo que es incompatible con ella, a nadie convence; mas despierta recelo y prevención. Por el contrario, el que señala las desviaciones y fallas en la prác-tica de las instituciones, y lo mismo en la concepción doctri-naria, pero ajusta su conducta a los preceptos que quiere ver respetados y afianzados, es innegable que presta un gran servicio a la causa que defiende. . . . Del Preliminar de Re-flexiones sobre Sistemas Políticos, Bielsa, Universidad Na-cional del Litoral, Santa Fe, 1941.” Citado en Luqui, supra, pág. 751.
—O—

(1) En su moción de reconsideración ante nos, el Partido Nuevo Progresista (P.N.P.) desiste del recurso contra el Departamento de Estado por anuncios refe-rentes a la celebración del día de la Constitución del E.L.A., 25 de julio de 1988. El simple transcurso del tiempo tornó académico, en parte, ese reclamo. Según expondremos, la situación es más grave en su proyección prospectiva de anuncios masivos.


(2) En ausencia de otro remedio, la evolución jurisprudencial no puede des-cartar la posibilidad de que los tribunales puedan exigir —con cargo al fondo electoral del partido político que promueve el anuncio ilegal— que se conceda a los partidos minoritarios de oposición una cantidad global pecuniaria equivalente al costo del anuncio, de modo que éstos puedan utilizarla con el fin de contrarres-tarlos.


(3) Disponen:
“DECISIONES Y ORDENES DE LA COMISION
“Sección 8.1 - MEDIDAS A TOMARSE
“En adición a las funciones descritas en la Sección 5.6 con relación a las recomendaciones de los Oficiales Examinadores, la Comisión podrá emitir cual-*377quier decisión que estime necesaria para asegurar la efectividad de la ley y de este reglamento, y podrá ordenar cualquier medida que estime apropiada, según las circunstancias del caso.
“Cuando la Comisión ordenare a una agencia la suspensión o modificación de cualquier información difundida o difundiéndose y ésta no cumpliere con dicha orden, podrá interponer el remedio legal que estime procedente para hacer cum-plir la misma.
“Sección 8.2 - REVISION DE LAS DECISIONES DE LA COMISION
“La revisión de las decisiones de la Comisión se regirán por las disposiciones del Artículo 1.016 de la Ley Electoral de Puerto Rico, que dispone que cualquier parte afectada por una resolución de la Comisión podrá, dentro de los diez (10) días siguientes a la notificación de la misma, recurrir ante el Tribunal Superior mediante la radicación de un Escrito de Revisión.” Reglamento de Gastos de Difusión Pública del Gobierno (Reglamento de Gastos), Sees. 8.1 y 8.2, pág. 12.


(4) De prevalecer esta contención, podría llegarse al absurdo de que concer-tadamente todas las agencias establecieran antes del año de elecciones, a través *384de sus propias oficinas de comunicaciones, un programa de publicación regular y directa —bajo el manto de información de incuestionable interés público— y así continuar haciendo lo que frontalmente la Constitución y la Ley Electoral de Puerto Rico prohíben.


(5) Tomamos conocimiento judicial de que las encuestas señalan que el reco-gido y la disposición de la basura es uno de los problemas que más preocupa a los habitantes de San Juan. Además, secularmente éste ha sido tema de campaña política. En esta sintonía, debe actuar prudente y cautelarmente la Comisión Es-tatal de Elecciones al decidir los señalamientos del P.N.P.